Citation Nr: 0844958	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-44 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine, status post 
laminectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from June 1994 to June 1998

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2007, the veteran testified before 
the undersigned via video conference from the RO.  In July 
2007, the Board remanded this case.  


FINDINGS OF FACT

1.  The veteran does not have flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees, or combined range of motion of the thoracolumbar 
spine of not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

2.  The veteran does not have incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during any 12 month period in the appeal timeframe.


CONCLUSION OF LAW

The criteria for an increased rating for degenerative 
arthritis of the lumbar spine, status post laminectomy, are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 
(DC) 5242 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in July 2003 was sent to the veteran.  
Thereafter, additional VCAA letters were issued in August 
2007 and February 2008.  Cumulatively, the VCAA letters 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a November 2004 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).  Further, as noted, the claimant was also 
sent VCAA letters in August 2007 and February 2008 which 
pertained to his claim for higher rating.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this case, an SOC 
and an SSOC (in August 2008) have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations by VA in November 2003 and July 2008.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination report is thorough and supported by other 
medical records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The veteran was also provided information regarding the 
appropriate disability rating or effective date to be 
assigned in a February 2008 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In May 2003, the veteran's claim of service connection for a 
low back disorder was received.  VA and private medical 
records were received.  The private medical records did not 
pertain to the claimed back disability.  VA medical records 
dated in February and March 2003 documented the veteran's 
reports of low back pain which radiated to the legs.  In 
April 2003, it was noted that the veteran did not have 
neurological deficits of the lower limbs.  The veteran was 
able to flex the lumbar spine to 70, extend to 20, rotate to 
30, and laterally flex to 30.  Lasegue was negative.  
Sensation was intact.  Muscle strength was 5/5 in the lower 
limbs.  Deep tendon reflexes were positive and symmetric in 
the quadriceps and Achilles.  In August 2003, the veteran 
again reported that he had back pain which radiated to the 
ankle.  X-rays revealed minimal degenerative joint disease at 
L3-4, narrowed disc space at L5-S1 (which was noted to be 
possibly normal), minimal curvature which was possibly due to 
spinal muscle spasms.  The veteran was told to restrict his 
bending.  

In November 2003, the veteran was afforded an examination by 
VA (a QTC examination).  At that time, the veteran reported 
that he had low back pain with radiculopathy to the legs and 
back muscle spasms.  Physical examination revealed that the 
veteran's posture and gait were normal.  The thoracolumbar 
spine revealed no radiating pain on movement.  There were 
also no muscle spasms.  Straight leg raising was negative 
bilaterally.  Range of motion testing was performed.  The 
veteran flexed to 90 degrees, with pain at 90 degrees.  He 
extended to 30 degrees, with no pain.  He right and left 
laterally flexed to 30 degrees with no pain.  He right and 
left rotated to 45 degrees with no pain.  Range of motion was 
additionally limited by pain and pain had the major 
functional impact.  As noted, pain limited flexion to 90 
degrees.  However, range of motion was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the spine.  There 
were no signs of intervertebral disc syndrome.  Neurological 
examination was within normal limits.  Motor function and 
sensory examinations were within normal limits.  The right 
lower and left lower extremity reflexes revealed knee jerk of 
2+ and ankle jerk of 2+.  X-rays revealed no degenerative 
arthritis.  The diagnosis was degenerative disease of the 
lumbar spine, status post laminectomy.  The examiner noted 
that the veteran complained of back pain and of having an 
inability to work.  However, the examiner opined that his 
back disability should not prevent him from employment.  He 
should be employed in an occupation that does not involved 
prolonged standing, lifting of weights, or sitting.  

An August 2006 urological consult for right testicular pain 
noted that the veteran had complaints of flow interruption, 
frequent urination, and an inability to completely empty his 
bladder.  However, he did not have dysuria or hematuria.  The 
Board notes that the consultation did not reveal a loss of 
bladder or bowel control due to the low back disability.  

In April 2007, the veteran testified at a personal hearing.  
The veteran testified that he had back pain every day which 
radiated down his right leg to his ankle.  Physical 
activities caused pain.  His pain was a 6 on a scale of 1 to 
10 with 10 being worse.  Occasionally, the pain would 
increase to 10.  The veteran related that his back condition 
had worsened.  The veteran related that he had occasional 
back spasms.  He also reported that his back had "locked" 
which required him to lay down for the day.  The veteran 
indicated that he performed construction work and his back 
interfered.  He wore a back brace at work.  The veteran 
related that he had to go on total bed rest 2-3 times in the 
past 12 months.  He remained in bed for one day during those 
times.  

Due to the veteran's complaints of an increase in his 
disability level, he was afforded another VA examination in 
July 2008.  The claims file was reviewed.  It was noted that 
the veteran was employed as a truck driver.  Although his 
back hurt, he was able to maintain employment and had not 
lost time from employment.  The veteran related that he had 
daily chronic low back pain.  He used over-the-counter pain 
relievers for the pain.  He did not use prescriptive 
medication nor had he been undergoing physical therapy.  The 
veteran was able to take care of his activities of daily 
living and was also able to drive a car with no problems.  

Physical examination revealed that the veteran appeared 
healthy and walked without a limp.  He had no cane, crutches, 
or brace.  He did not use any other assistive devices.  He 
was able to walk on tip toe and on his heels.  Range of 
motion revealed flexion to 80 degrees, extension to 30 
degrees, right and left lateral flexion to 30 degrees, and 
right and left later rotation to 40 degrees.  Thus, the 
examiner indicated that the veteran had slight limitation of 
motion of the back.  There was no pain exhibited on motion.  
The back motion was done several times (three times) and 
during those exercises, the veteran did not demonstrate any 
pain or fatigue.  Also, there was no weakness or 
incoordination.  There was no additional loss of motion with 
the repetitions.  Examination of the back also revealed 
normal lumbar lordosis.  Straight leg raising was 70 degrees 
bilaterally.  Knee and ankle jerks were brisk and equal.  The 
veteran exhibit motor power of 5/5 in each segment of the 
lower extremities and there was no loss of sensation.  X-rays 
revealed mild degenerative changes of L3-4 and L5-S1.  The 
impression was lumbar spine degenerative disc disease.  The 
examiner stated that it appeared that the veteran's low back 
disability had remained static over the last several years.  
Further, the veteran did not have and had not had any 
incapacitating episodes in that the veteran had not had to 
seek medical attention for flare-ups and had not had to be 
off work.  The examiner stated that there was no evidence of 
flare-ups as manifested by any swelling, redness, or heat.  

The schedular criteria for rating the spine have been amended 
since the veteran was assigned service connection which was 
granted effective May 2003.  The most recent rating change 
was made on September 26, 2003, after the date of the claim 
in this case.  As such, the veteran's claim must be 
considered in light of the applicable le regulatory criteria 
in effect prior to and from September 2003.    

The veteran has been assigned a 10 percent rating under 
Diagnostic Code (DC) 5242.

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  Prior to September 2003 
and as in effect when the veteran submitted this claim in May 
2003, Diagnostic Code 5292 provided that mild limitation of 
motion of the lumbar spine warranted a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warranted a 
20 percent evaluation.  Severe limitation of motion of the 
lumbar spine warranted a 40 percent evaluation.  38 C.F.R. § 
4.71a, DC 5292 (prior to Sept. 26, 2003).

Other diagnostic codes used to evaluate back disability 
included DC 5295, which, as in effect prior to September 26, 
2003, provided a noncompensable rating for lumbosacral strain 
with only slight subjective symptoms. A 10 percent rating 
required characteristic pain on motion.  A 20 percent rating 
required muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, and a 40 percent rating required severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
Part 4, DC 5295.

Under the current criteria, effective from September 2003, DC 
5292 was renumbered and rated by analogy to DC 5242, and DC 
5295 is now DC 5237.  The criteria are the same for either 
limitation of motion, DC 5242, or lumbosacral strain, 
Diagnostic Code 5237, under the General Rating Formula.

Effective from September 26, 2003, the amended version of the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, provides 
a general rating formula for evaluating diseases and injuries 
of the spine, including lumbosacral strain under DC 5237, 
spinal stenosis under DC 5238, degenerative arthritis of the 
spine under DC 5242, and intervertebral disc syndrome under 
DC 5243.  Under the revised criteria, these disabilities, 
including degenerative arthritis of the spine and disc 
disease, will be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under  
38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, The Spine, Note (6) 
(2008).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-described 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating 
episodes provides the following.  Parenthetically, the Board 
notes that the criteria for degenerative disc disease under 
Diagnostic Code 5293 were revised on September 23, 2002, 
prior to the date of the veteran's claim.  On September 26, 
2003, the interim criteria were revised, which included the 
renumbering of Diagnostic Code 5293 to Diagnostic Code 5243; 
the rating criteria however, essentially remained the same as 
that which was in effect at the time of the filing of the 
veteran's claim.

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

In this case, the veteran does not meet the criteria for a 
higher rating under either the former DCs for orthopedic 
manifestations of the veteran's back disability or under the 
revised criteria for either orthopedic or neurological 
manifestations.  The veteran does not have flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees.  His flexion on examinations was to 70 
degrees, to 90 degrees, and to 80 degrees.  Pain did not 
further limit motion in that regard.  His combined range of 
motion of the thoracolumbar spine was greater than 120 
degrees on every evaluation.  Although the veteran complained 
of muscle spasm, none was demonstrated on examination.  An x-
rays revealed possible results consistent with a history of 
muscle spasms.  However, due to the lack of any demonstrated 
muscle spasm on examination or in the numerous VA outpatient 
records, the Board finds that the veteran certainly does not 
have muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The veteran's 
posture and gait are normal.  

The Board has considered the directive of DeLuca.  However, 
the VA examiners specifically addressed the directives of 
DeLuca.  Pain affected motion on flexion.  However, the 
veteran well exceeds the limitations required for a higher 
rating and the limitation due to pain has been considered.  
The other DeLuca elements are not demonstrated.  Thus, the 
Board does not find that a rating higher than 10 percent is 
in order under the former criteria of DCs 5292 and 5295, or 
under the revised criteria of DC 5242.  

Finally, the Board notes that the lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  DC 5242 directs that 
degenerative arthritis of the spine may be evaluated under DC 
5003.  See 38 C.F.R. § 4.71a, DC 5243.  DC 5003 allows for 
the assignment of a 20 percent rating only where there is X-
ray evidence of arthritis of two or more major joints or two 
or more minor joint groups.  The lumbar spine may only be 
rated as one major joint, and the veteran is already in 
receipt of a rating under a diagnostic code predicated upon 
limitation of motion; thus neither DC 5003 nor 5242 may serve 
as a basis for an increased rating in this case.  38 C.F.R. 
§ 4.71a, DC 5003, 5242

In addition, the veteran's low back disability does not 
result in separate and distinct manifestations of individual 
spinal segments.  The symptoms are overall in nature and the 
spine moved uniformly.  

Alternatively, the Board must consider if the severity of the 
veteran's back disability warrants a higher rating based on 
incapacitating episodes.  The veteran reported that he had 
experienced one day episodes of bed rest over the past year.  
The VA examiner subsequently indicated that there had been no 
incapacitating episodes.  In any event, it is not shown 
anywhere in the record that the veteran has had 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during any 12 months 
period during the timeframe of the appeal.  

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit.  It may not in 
this case.  The veteran repeatedly has reported radiating 
pain or sciatica or radiculopathy.  However, the VA 
examinations specifically included evaluations for these 
reports of radiation and none was shown.  Thus, although the 
veteran reported that he had radiation of pain on movement of 
the spine, none was demonstrated on the examinations.  In 
addition, there were no muscle spasms and sensation and power 
were normal.  Deep tendon reflexes were present and 
bilaterally symmetrical.  Although the veteran has some 
urological issues, the record does not demonstrate that he 
has any loss of bladder or bowel control which is related to 
the low back disability.  In light of the foregoing, the 
Board finds that a higher rating is not warranted on any 
basis.  Neurologic impairment may be separately rated from 
orthopedic impairment.  However, currently, the evidence 
shows orthopedic impairment.  

In determining whether higher ratings are warranted for 
service-connected disabilities, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
back disability do not necessitate referral of the rating of 
that disability to designated VA officials for consideration 
of an extraschedular rating.  The veteran has not had 
frequent hospitalizations for his low back disability. While 
the veteran has reported some industrial impairment, by his 
own admission, he is able to maintain employment and has not 
missed days at work.  The evidence does not indicate that the 
effects of his low back disability on his work rise to the 
level of marked interference with employment or are beyond 
the industrial impairment expected with the assigned 
schedular rating.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the manifestations of the service-
connected disability have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine, status post 
laminectomy is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


